Citation Nr: 1725074	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-06 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disorder.  

2.  Entitlement to service connection for an alcohol dependence disorder, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a liver disorder, claimed as secondary to an alcohol dependence disorder.  

4.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to July 29, 2016, and in excess of 70 percent thereafter.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1966 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska.  

These issues were previously presented to the Board on several occasions.  In a November 2014 decision, the Board denied an initial rating in excess of 50 percent for PTSD.  In a November 2015 memorandum decision, the U.S. Court of Appeals for Veterans Claims (Court) vacated that portion of the Board's November 2014 decision which denied a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  This issue has been returned to the Board for further consideration.  

During the pendency of the appeal of the Veteran's initial rating claim for PTSD, the RO issued an August 2016 rating decision which awarded the Veteran an increased rating, to 70 percent effective July 29, 2016, for PTSD.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased disability rating remains in appellate status.  

The Veteran also appealed the effective date of this award, and this appeal was subsequently perfected for appellate review by the Board.  The Board notes, however, because the appeal for an increased rating for PTSD prior to July 29, 2016 remains pending, the effective date claim essentially overlaps with the increased rating claim also on appeal.  As such, entitlement to an earlier effective date for the award of a 70 percent rating for PTSD will be considered within the context of the pending increased rating claim, and not as a separate issue.  

The issue of service connection for an alcohol abuse disorder was presented to the Board in December 2015, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran submitted additional evidence to VA in October 2016, subsequent to the most recent supplemental statement of the case, also issued in October 2016.  As this evidence was accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ), remand for consideration of this evidence by the AOJ is not required.  See 38 C.F.R. § 20.1304.  

The issues of service connection for a bilateral hearing loss disability and an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A current alcohol dependence disorder did not manifest during service and was not caused by any in-service disease, injury, or event during service.  

2.  A current alcohol dependence disorder is not due to, the result of, or aggravated by a service-connected disability.  

3.  A current liver disorder did not manifest during service and was not caused by any in-service disease, injury, or event during service.  

4.  A current liver disorder is not due to, the result of, or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an alcohol dependence disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).  

2.  The criteria for service connection for a liver disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of February 2010, August 2011, and February 2015 letters which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in 2016.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board has considered whether a VA examination or opinion was required to ascertain the nature and etiology of the claimed liver disability.  In this regard, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, the Board must consider: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, there is no duty on the part of VA to provide a medical examination.  As the Veteran's service connection claim for a liver disability is claimed as secondary to a disability for which service connection has been denied, a VA examination is not warranted at the present time.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Finally, service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. §  3.310 (b).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002).

a. Alcohol dependence disorder

The Veteran seeks service connection for an alcohol dependence disorder.  He claims such a disorder results from his service-connected PTSD, and service connection on a secondary basis is therefore warranted.  

As an initial matter, the Veteran neither alleges nor does the evidence suggest onset of such a disorder during active duty service.  An alcohol dependence disorder was first diagnosed in approximately 2010, many years after service separation, and the Veteran does not allege onset in service or for several years thereafter.  His sole contention is that his alcohol dependence disorder is caused or aggravated by the service-connected PTSD.  

As noted above, service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  Regarding an etiological nexus between the Veteran's PTSD and alcohol abuse, a VA clinical psychologist, Dr. M., opined in December 2011 that the Veteran appeared to exhibit alcohol dependence, not alcohol abuse, and that this disorder was unrelated to PTSD.  The examiner based this opinion on examination of the Veteran and review of the professional literature, which was "not consistent with PTSD causing or aggravating Alcohol Dependence."  The Veteran's alcohol dependence was of a different origin, according to the examiner.  

This claim was returned to Dr. M., in November 2012 in order to address medical treatise evidence submitted by the Veteran suggesting a link between substance abuse disorders and veterans with PTSD.  In his opinion statement, Dr. M. noted that merely "[b]ecause 2 conditions occur simultaneously does not prove that one causes the other."  The examiner then went on to cite several studies which have looked at the relationship between PTSD and substance abuse disorders.  Ultimately, the examiner concluded that the Veteran's PTSD "did not cause nor permanently aggravate the Alcohol Dependence."  

In a subsequent May 2015 opinion, this same examiner, Dr. M., reviewed the claims file as well as the medical literature regarding any type of correlation between PTSD and alcohol dependence.  The reviewer determined, after discussing several recent studies, that "there is no scientific literature that establishes that PTSD causes or persistently aggravates alcohol dependence."  Thus, in the present case, it was less likely than not the Veteran's PTSD caused or aggravated his alcohol dependence.  

In January 2016, a different VA reviewer, Dr. B., opined that she concurred with Dr. M.'s prior opinions.  She found it less likely than not the Veteran's PTSD caused or aggravated his alcohol abuse.  Dr. B. further wrote:  

The empirical evidence cited by [Dr. M] supports the notion that a DIRECT CAUSAL LINK between PTSD symptoms and alcohol dependence has not been established.  While a correlation may be present, a correlation is not in and of itself sufficient to support causation.  For example, numerous studies have established a positive correlation between ice cream sales and an increase in murder rates.  However, one would be hard pressed to argue effectively that ice cream CAUSED the increase in the murder rates.  Therefore, as only a correlation has been established between PTSD and alcohol use and not a direct causal link we cannot say that PTSD causes alcohol use.  Specifically related to this Veteran, it is my opinion that [the Veteran's] alcohol dependence was not caused by his PTSD.  

Regarding aggravation, Dr. B. then wrote: 

I also believe that there is insufficient empirical evidence that [the Veteran's] alcohol dependence/use was aggravated beyond its natural progression.  Therefore, it is my opinion that [the Veteran's] alcohol dependence was less likely than not (less than 50% probability) aggravated beyond its natural progression by his PTSD.  In regards to his contention that he used alcohol to alleviate his PTSD symptoms, this information still does not support the notion of aggravation.  There are a myriad of factors that go into someone becoming dependent upon alcohol including social factors, physiological factors, genetic factors and other life stressors.  While alcohol use may have resulted in a temporary reduction of PTSD symptoms for [the Veteran] that does not provide sufficient evidence that his alcohol use was aggravated by his PTSD symptoms.  [The Veteran] has been diagnosed with alcohol dependence numerous times which is a fairly severe disorder with distinct etiological factors from PTSD.  For a person to be diagnosed with alcohol dependence his or her alcohol use has to be high enough to be resulting in tolerance and to be resulting in significant social and occupational impairment.  Thus, PTSD symptoms alone would not be sufficient to aggravate someone's alcohol use to the point of alcohol dependence.  Further, Mr. [REDACTED] has reported a number of periods of sobriety, including recently, but has continued to report the same level of PTSD symptoms.  If his alcohol use was definitively aggravated by his PTSD one would not assume his alcohol use would decrease if his PTSD symptoms remained essentially stable.  Finally, in order to establish an aggravation occurred a direct link between the alcohol dependence and his PTSD symptoms would have to be present.  However, as previously stated no direct causal link has been established between alcohol dependence and PTSD.  

In July 2016, the Veteran was afforded a VA psychiatric examination to determine the level of impairment resulting from his PTSD.  In evaluating the Veteran's PTSD, the VA examiner, Dr. O., a psychologist, also diagnosed alcohol use disorder as secondary to PTSD.  Dr. O. opined that because the Veteran increased his alcohol intake in response to his PTSD symptoms and was used as a form of self-medication, the alcohol use disorder was secondary to PTSD.  

Most recently, another VA opinion was obtained in October 2016, again authored by Dr. M.  Dr. M. reviewed the claims file, to include the July 2016 opinion of Dr. O., and wrote: 

The research, for this particular Alcohol Use Disorder for this veteran, is not supported that the alcohol use disorder that is exhibited by this veteran is incurred in, caused by or aggravated by military service.  The peer reviewed research would indicate that this alcohol use disorder is of an entirely different pathogenesis from his service related mental disorder called PTSD.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against service connection for an alcohol dependence disorder.  As noted above, this disability was not incurred in or as a result of a disease or injury in service; therefore, service connection on a direct basis is not warranted.  The evidence is also against a finding that a service-connected disability caused or aggravated the Veteran's alcohol dependence disorder.  

In reviewing the Veteran's claim, the Board has considered the opinion of several medical examiners.  "It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators." Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In the present case, the Board finds the opinion of Dr. M. to be the most persuasive.  Dr. M. initially examined the Veteran and reviewed the medical record in 2011, and has conducted several additional reviews, most recently in October 2016.  His opinions have also been far more detailed and supported by citations to clinical studies and medical research treatises.  Finally, a second VA reviewer, Dr. B., also provided a detailed January 2016 opinion statement concurring with Dr. M., finding that while the Veteran displayed both PTSD and alcohol dependence disorder, the mere correlation of these two disorders did not equate to causation.  While Dr. O. is a competent examiner, her opinion was more cursory and conclusory, without the level of detailed discussion and review of the medical literature provided by Drs. M. and B.  As such, the Board assigns greater probative weight to the opinions of Drs. M. and B., and finds service connection on a secondary basis for alcohol dependence disorder is not warranted.  

In February 2012, the Veteran submitted a medical treatise article entitled "Substance Use Disorders in Patients with Posttraumatic Stress Disorder: A Review of the Literature" in support of his claim.  This article concluded that "comorbidity of PTSD with substance use disorders is common."  While the Board acknowledges that this treatise article is competent evidence, the Court has held that "[g]enerally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise 'is too general and inconclusive'."  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  Medical treatise evidence may indicate enough of a basis of a generic relationship to establish "a plausible causality based on objective facts."  Mattern, 12 Vet. App. at 228 (citing Wallin v. West, 11 Vet. App. 509, 514 (1998)).  In the present case, this treatise article, in and of itself, is less probative than the opinions of Drs. M. and B., competent experts who considered both the medical literature and the Veteran's specific medical history.  Both of these examiners reviewed the submitted evidence and determined it was not dispositive of the Veteran's claim.  

Finally, the Veteran has offered his own contentions regarding the etiology of his alcohol dependence disorder.  As a layperson, however, he is not capable of making medical conclusions; thus, these statements regarding causation and aggravation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, psychiatric disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the statements made by the Veteran therein cannot be accepted as competent medical evidence.  The Veteran has also not stated he is reporting the conclusions as told to him by a competent expert, and his lay assertions have not later been confirmed by such an expert.  

As such, the Board finds that the preponderance of the evidence is against the claim for service connection for an alcohol dependence disorder on any basis.  Consequently, because a preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  Service connection for an alcohol dependence disorder is denied.  See 38 C.F.R. §§ 3.102, 3.303, 3.310.  

b. Liver disorder

The Veteran seeks service connection for a liver disorder, claimed as due to an alcohol dependence disorder.  After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a liver disorder on any basis, and the appeal must be denied.  

As an initial matter, the Veteran neither alleges nor does the evidence suggest onset of such a disorder during active duty service.  The July 1970 service separation examination was negative for any abnormalities of the liver or other internal organs, and on a concurrent report of medical history, the Veteran denied any stomach, liver, or intestinal trouble.  A liver disorder was first diagnosed in approximately 2014, many years after service separation, and the Veteran does not allege onset in service or for several years thereafter.  His sole contention is that his liver disorder is caused or aggravated by alcohol dependence disorder, a disability for which he has also claimed service connection.  

As discussed in greater detail above, service connection for an alcohol dependence disorder has been denied.  Thus, any service connection claim as secondary to alcohol dependence disorder must also be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Veteran has been granted service connection for PTSD and for tinnitus; however, he has presented no competent evidence suggesting that these service-connected disabilities caused or aggravated a liver disability.  See 38 C.F.R. § 3.310.  

As such, the Board finds that the preponderance of the evidence is against the claim for service connection for a liver disorder on any basis.  Consequently, because a preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  Service connection for a liver disorder is denied.  See 38 C.F.R. §§ 3.102, 3.303, 3.310.  


ORDER

Service connection for an alcohol dependence disorder is denied.  

Service connection for a liver disorder is denied.  



REMAND

I.  Service connection - Bilateral hearing loss

The Veteran seeks service connection for a bilateral hearing loss disorder.  He has asserted that in-service acoustic trauma resulted in delayed-onset bilateral hearing loss.  In support of his claim, the Veteran submitted a study entitled "Acceleration of Age-Related Hearing Loss by Early Noise Exposure: Evidence of a Misspent Youth".  This study concluded in part "[data] suggest that pathologic but sublethal changes initiated by early noise exposure render the inner ears significantly more vulnerable to aging."  The Veteran asserts that his exposure to combat-related noises in Vietnam during service, though it did not result in hearing loss at that time, resulted in hearing loss in the years following service.  In awarding the Veteran service connection for tinnitus, VA has already acknowledged his exposure to combat-related noises while serving in Vietnam, for which he was award the Combat Infantryman's Badge and the Army Commendation Medal with "V" device.  

The Board has previously remanded this claim to afford the Veteran a VA examination and medical opinion regarding his bilateral hearing loss.  Specifically, the Board's December 2015 remand order specifically stated "[the] examiner must also specifically address the medical treatise evidence submitted by the Veteran."  While the Veteran was afforded a February 2016 VA audiological examination, the examiner did not specifically address the medical treatise evidence submitted by the Veteran, as requested by the Board.  Therefore, the Board regrettably finds that an addendum medical opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes the effort to provide an examination it must provide an adequate one).  A remand by the Board confers upon the appellant a legal right to substantial compliance with the Board's remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, the Board notes that according to the February 2016 VA examination report, the Veteran stated he "did not request an appeal" of the issue of service connection for a bilateral hearing loss disorder.  If the Veteran wishes to withdraw his perfected appeal of this issue, he or his representative may notify VA at any time indicating that a withdrawal of the appeal of this issue is desired.  

II.  Increased rating - PTSD

The Veteran also seeks an increased rating for the service-connected PTSD.  This claim was previously denied by the Board in November 2014, a result which was subsequently vacated by the Court in November 2015.  In vacating the Board's denial, the Court noted that the Veteran was also diagnosed with depression concurrent with PTSD by VA examiners in March and December 2011; however, VA had yet to determine whether a separate compensable rating was warranted for this disability.  The Court wrote, "Remand is warranted for the Board to seek an opinion as to whether the appellant's condition of depression not otherwise specified is related to service and a condition separate from his PTSD, and, if so, to assign an appropriate disability rating under DC 9435."  Thus, the Board must return this issue to the AOJ to determine if the Veteran has a concurrent diagnosis of depression as a separate and distinct disability, and whether a compensable rating is warranted for this diagnosis.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA audiologist who examined the Veteran in February 2016, if available.  If that audiologist is not available, a similar expert in hearing loss disorders may be substituted.  The claims file and a copy of this remand order must be provided the examiner.  The Veteran need not be scheduled for another audiological examination unless the reviewer determines examination of the Veteran is necessary to comply with the Board's remand instructions.  Upon review of the entire record, the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current hearing loss is related to an event, injury or disease in service, including the conceded in-service acoustic trauma.  For the purposes of this opinion, the reviewer is reminded that the Veteran has confirmed combat exposure, with associated acoustic trauma.  

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved.  The examiner must also specifically address the medical treatise evidence, "Acceleration of Age-Related Hearing Loss by Early Noise Exposure: Evidence of a Misspent Youth", submitted by the Veteran.  Failure to do so will result in an additional remand by the Board.  

2.  Forward the claims file to a VA expert in psychiatric disorders.  The Veteran need not be scheduled for another psychiatric examination unless the reviewer determines examination of the Veteran is necessary to comply with the Board's remand instructions.  Upon review of the entire record, the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran has depression or any other psychiatric disorder separate from the already-diagnosed and service-connected PTSD.  For any concurrent psychiatric disorder identified, the examiner must also opine whether it is at least as likely as not that this other disorder was incurred in or is due to military service, or is caused or aggravated by the service-connected PTSD.  A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  The AOJ must specifically address whether a separate rating is warranted for any psychiatric disability due to, resulting from, or aggravated by the Veteran's service-connected PTSD.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


